Citation Nr: 1730134	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-27 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from July 1972 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

Most recently, in September 2016, the Board remanded the claim on appeal for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran seeks entitlement to service connection for a bilateral ankle disability.  In his December 2009 statement, the Veteran reported that he injured his ankles during service, in Japan, in 1974, and that he has had pain in his ankles for over 30 years and never sought treatment because he thought nothing could be done about it.  In a December 2013 statement, the Veteran also reported that not only had playing football during service damaged his ankles, but such were injured from his work during service climbing telephone poles with steel gaffs and climbing up and down large and very high microwave antennas.  

The Veteran's service treatment records include documentation that in March 1974, he was treated for a hematoma on the sole of the right foot and in October 1974, he was treated for a serious right wrist injury while playing football.  The Veteran's service personnel records indicate that his military occupation specialty (MOS) was outside wire and antenna maintenance and repair, and that in August 1972, he was awarded a special commendation for athletic performance in Airman Field Sports Day.  Included in his records related to this award are photos of the Veteran playing football, with his ankles taped, and newspaper clippings and team rosters detailing his participation in elite in-service football. 

The Veteran underwent VA examination in October 2013, prior to the time of his December 2013 statement asserting that his bilateral ankle disability was also due to his in-service work climbing telephone poles with steel gaffs and climbing up and down large and very high microwave antennas.  While the examiner opined that the Veteran's bilateral ankle disability is not related to any in-service football injury involving the ankles, the examiner did not have the opportunity to consider the Veteran's most recent lay statements as to his work during service, in essence, work causing wear and tear on his ankles that resulted in his current bilateral ankle disability, diagnosed to include arthritis.  On remand, the AOJ should obtain a sufficient addendum opinion that considers the Veteran's most recent assertions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the October 2013 VA examination for a supplemental opinion, or if unavailable, then another examiner with the appropriate expertise.  If any examiner determines that additional physical examination of the Veteran is required, so schedule the Veteran. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral ankle disability, diagnosed to include arthritis, is related to or had its clinical onset during service.  

In providing the above opinion, the examiner must specifically consider the Veteran's in-service March 1974 hematoma on the sole of his right foot, and any wear and tear on his ankles from playing football at an elite level and his work climbing telephone poles with steel gaffs and climbing up and down large and very high microwave antennas.  In addition, the examiner must consider the Veteran's statements describing continued bilateral ankle pain during and since service.  

The claims file, including a complete copy of this REMAND, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




